Citation Nr: 1447078	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss prior to November 5, 2008; a rating in excess of 10 percent from November 5, 2008 to January 9, 2012 and a rating in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to December 1967 and from March 1968 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the Veteran's noncompensable rating for bilateral hearing loss.  A March 2009 rating decision granted the Veteran a 10 percent rating effective November 5, 2008, and a November 2012 rating decision increased the Veteran's rating to 20 percent effective January 9, 2012.
 
In December 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to November 5, 2008 the Veteran's hearing impairment was no worse than Level II in each ear.

2.  For the period from November 5, 2008 to January 9, 2012 the Veteran's hearing loss was measured at Level IV in the right ear and Level V in the left ear.

3.  At no point during the appeal period has the Veteran's hearing loss exceeded Level V in either ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss prior to November 5, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2013).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss for the period from November 5, 2008, to January 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2013).

3.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss since January 9, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85 (Diagnostic Code 6100), 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit that are relevant to establishing entitlement to increased compensation.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An August 2006 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence necessary to substantiate his claim.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and Social Security Administration disability records have been obtained and considered.  

The Veteran underwent VA audiological examinations in October 2006, November 2008 and January 2012, which involved reviews of the Veteran's claims file and in-person interviews.  The Board finds these examinations to be adequate to rate the Veteran's disability, as they included controlled speech discrimination tests (Maryland CNC), pure tone audiometry tests, and assessment of the functional effects caused by the hearing disability.  38 C.F.R. § 4.85; See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran does not report that his hearing loss has worsened since his most recent examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In December 2011 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA treatment records since August 2006 have been obtained and the Veteran was provided a new VA audiological examination in January 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

III.  Analysis

The Veteran claims that the severity of his bilateral hearing loss warrants a higher disability rating.  The Veteran has been prescribed hearing aids and has reported difficulty hearing and understanding others when they talk, which makes him nervous.  

Test results from the Veteran's October 2006 VA audiological examination show a puretone threshold average of 63 decibels (db) in the Veteran's right ear and 69db in his left ear.  The examination report also indicates speech recognition scores of 94 percent bilaterally.  These results equate to Level II hearing impairments in each ear, which yields a zero percent or noncompensable disability rating under the applicable criteria.  38 C.F.R. § 4.85, table VI, table VII.  

Audio examination test results from November 2008 show the Veteran having puretone threshold averages of 54db in the right ear and 62db in the left ear, with speech discrimination scores of 80 percent in the right ear and 72 percent in the left ear.  These results indicate Level IV impairment in the right ear and Level V impairment in the left ear, yielding a 10 percent disability rating overall from the time of the examination.  38 C.F.R. § 4.85, table VI, table VII.  

The most recent audiological examination results in January 2012 show an average puretone threshold of 64db in the right ear and 66db in the left ear with 68 percent speech recognition in the right ear and 88 percent in the left, (which the Appeals Management Center apparently read as 68 percent in the left ear).  The Veteran was then awarded a 20 percent disability rating, effective from the time of the examination.

At no point during the appeal period has objective testing indicated impairment higher than Level 5 in either ear.  Thus, a rating in excess of 20 percent is not warranted.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated by the medical evidence.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's hearing loss is productive of difficulty hearing and understanding others when they talk, manifestations that are contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  


ORDER

A compensable disability rating for bilateral hearing loss prior to November 5, 2008, is denied.

A disability rating in excess of 10 percent for bilateral hearing loss for the period from November 5, 2008, to January 9, 2012, is denied.

A disability rating in excess of 20 percent for bilateral hearing loss since January 9, 2012, is denied.




____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


